DETAILED ACTION
In the Non-Final Rejection mailed 6/25/2021, claims 1-15 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/7/2022 and 1/10/2022 are being considered by the examiner.
Drawings
The drawings were received on 9/2/2021. These drawings are acceptable.
Response to Amendment
The amendment to the claims filed 9/2/2021 has been entered: 
Claims 1-15 are active.
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Lee does not disclose a firearm silencer (i.e. a suppressor) but only an adapter to which the suppressor can be attached, the examiner respectfully disagrees. Lee states that “outer housing 204 is actually a suppressor with internal baffles” (par. 100 lines 6-7). Therefore, Lee discloses at least a firearm silencer (i.e. a suppressor) as claimed, and more than just an adapter to which a suppressor can be attached.
In response to applicant’s argument that the lever arms in Lee are not hingedly connected to the anchor, the examiner respectfully disagrees. A hinge is a movable joint or mechanism which connects linked objects. Lever arms 212 are attached to anchor 242 (as shown in Figs. 4-7). Further, Lee states that “outer housing 204 causes lever arms 212 to compress inwardly in a radial direction as outer housing 204 moves in a proximal direction and moves along the outer surfaces of lever arms 212” (par. 102 lines 7-10), that “anchor 242 includes two lever arms 212, . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0195589), herein referenced ‘Lee’.
Regarding claim 1, Lee discloses a firearm silencer (200; par. 100), comprising: 
a cylindrical outer sheath (204) having a first end and a second end (Fig. 6; first end being proximal end adjacent barrel 102);
a barrel hole (Figs. 6-7; adjacent threads 224) in the first end of the outer sheath;
a damping element (baffles; par. 100) inside said outer sheath; and 
connection means (242) for connecting the silencer to a firearm barrel (102);
wherein the connection means includes a locking frame (222), at least one mounting lever (212) hingedly connected to the locking frame (par. 102; Figs. 4-7), and a twisting device (234) functionally connected to the at least one mounting lever for turning the at least one mounting lever (par. 106); and 
wherein at least one clamping surface is integrated to the at least one mounting lever and adapted to be pressed against an outer surface of said barrel (Figs. 4-7; par. 106; inner surface of lever arms 212 engage barrel 102).
Regarding claim 8, Lee discloses wherein said at least one mounting lever comprises three or four mounting levers (par. 103) radially connected to the locking frame (par. 102), wherein the at least one clamping surface comprises a corresponding clamping surface integrated to each of the three or four mounting levers (Figs. 4-7; par. 106; all lever arms 212 are shown to have a corresponding clamping surface), and wherein each of the corresponding clamping surfaces are adapted to settle against the outer surface of said barrel (Figs. 4-7; par. 106; all inner surfaces of lever arms 212 as shown to engage barrel 102).
Regarding claim 9, Lee discloses wherein the locking frame and the at least one mounting lever are inside said cylindrical outer sheath (Figs. 4-7).
Regarding claim 10, Lee discloses wherein at least one additional clamping surface (Figs. 4-7; other lever arm 212) is fixedly integrated to the locking frame (Figs. 5 and 7; par. 101).
Regarding claim 11, Lee discloses wherein said locking frame is fixedly connected to the outer sheath (Figs. 6-7; par. 101).
Regarding claim 12, Lee discloses wherein said locking frame is detachably connected to the outer sheath (Figs. 6-7; par. 101).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0195589) as applied to claim 1 above, and further in view of Vaden (US 5773746), herein referenced ‘Vaden’.
Regarding claim 2, Lee does not expressly teach wherein said at least one mounting lever is connected to the locking frame with a swivel axle.
Vaden teaches a silencer (108) comprising a coupler (10) to mount the silencer to a firearm barrel (100), wherein the coupler comprises a locking frame (14), at least one mounting lever (52) hingedly connected to the locking frame with a swivel axle (54; col. 4 lines 65-67), and a twisting device (16) functionally connected to the at least one mounting lever for turning the at least one mounting lever (col. 5 lines 60-61), wherein at least one clamping surface (60) is integrated to the at least one mounting lever and adapted to be pressed against an outer surface of said barrel (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mounting lever of Lee to connect to the locking frame with a swivel axle as taught by Vaden in order to pivotally mount on the locking frame (Vaden; col. 4 lines 65-67). It has been held to be obvious to one of ordinary skill in the art to substitute one element for another when the elements are art recognized equivalents. In re Fout.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0195589) as applied to claim 1 above, and further in view of Werbell, III (US 3710679), herein referenced ‘Werbell’.
Regarding claim 13, Lee discloses wherein said damping element has a centering bushing (226) with a concial end surface (Fig. 7; par. 105) for receiving an end (112) of the barrel (102) as well as internal baffles (par. 100), but does not expressly teach wherein the centering bush is located at a perforated inner pipe of the damping element.
Werbell teaches a silencer (10) for mounting on a firearm barrel (title), the silencer comprising a cylindrical outer sheath (11) within which is a damping element (Fig. 2) including a perforated inner pipe (Fig. 2; cylindrical shaft defined between member 24 and at least baffle 13) and a centering bushing (24) at a first end of the inner pipe for receiving the firearm barrel (at 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the centering bushing of Lee to be located at a first end of a perforated inner pipe as taught by Werbell in order to both reduce the noise signature when the firearm is fired and properly align the firearm barrel with the silencer (Werbell; col. 1 lines 6-30).
Regarding claim 14, the modified Lee discloses wherein said centering bushing is detachably connected to the perforated inner pipe (Figs. 5-7; par. 101). 
Regarding claim 15, the modified Lee does not expressly teach wherein the centering bushing is made of a soft metal or alloy or a plastic material.
Werbell further teaches wherein the silencer (10) comprises a centering bushing (18) therein made from brass or plastic (col. 2 lines 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the centering bushing of the modified Lee to be made of a soft metal or alloy or a plastic material as taught by Werbell since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Firearm suppressors are well known in the art, including those which require a cylindrical outer sheath inside which is a damping element, and connection means for connecting the silencer to a firearm barrel, where the connection means comprises at least one mounting lever hingedly connected to a locking frame and adapted to be pressed against an outer surface of the barrel, as well as a twisting device functionally connected to the at least one mounting lever so as to turn the at least one mounting lever. 
However, the prior art neither teaches, nor makes obvious, a firearm suppressor comprising at least all of the above, as well as wherein the twisting device comprises a twisting sleeve movably connected to the cylindrical outer sheath, wherein the twisting sleeve has an inner surface and an outer surface, and wherein said outer surface has a conically tapering tip portion facing the at least one mounting lever. 
A conically tapering tip portion on an outer surface of the twisting sleeve that faces the mounting lever, in conjunction with the functional requirement that the twisting sleeve is functionally connected to the mounting lever for turning the mounting lever, requires an arrangement where the twisting sleeve causes the mounting lever to engage the firearm barrel from radially within the mounting lever such that the portion on the opposite side the hinge is what contacts the barrel. Comparatively, in the prior art, twisting sleeves all function to compress the mounting lever from radially outside the mounting lever with an inner surface thereof, as is the case in Vaden (US 5773746) and Lee (US 2019/0195589). As such, the combination of all of the limitations recited in independent claim 1, as well as all of the limitations recited in dependent claim 3, would result in an arrangement that is neither taught, nor made obvious, by the closest relevant prior art. 
Conclusion
Claims 1-2 and 8-15 are rejected. Claims 3-7 are objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641